1
2
3
4
5
6
7
8
9
10
11
                       UNITED STATES DISTRICT COURT

12                    EASTERN DISTRICT OF CALIFORNIA
13
14
     ALICIA ESQUEVEL, an                    )    CASE NO: 2:19-cv-01017-MCE-EFB
     individual,                            )
15                                          )
                                                ORDER RE: ALICIA ESQUEVEL’S EX
16               Plaintiff,                 )
                                                PARTE APPLICATION FOR ORDER
                                            )
17                                              CONTINUING HEARING ON
           vs.                              )   DEFENDANT’S MOTION FOR SUMMARY
18                                          )   JUDGMENT FOR 60 DAYS
19   COSTCO WHOLESALE                       )
     CORPORATION, a Washington              )         Date of Hearing: TBD
20                                                    Time of Hearing: TBD
     corporation; and DOES 1 through        )
21   100, inclusive,                        )         Courtroom No.: 7

22                                          )   Complaint filed: March 7, 2019
                 Defendants.                )   Removed:         May 31, 2019
23
                                            )   Trial Date:      Unassigned
24                                          )
25                                          )
                                            )
26
                                            )
27                                          )
28                                          )



                                                -1-

      ORDER RE: ALICIA ESQUEVEL’S EX PARTE APPLICATION FOR ORDER CONTINUING HEARING
                ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT FOR 60 DAYS
1          NOW, WHEREFORE, having considered Plaintiff Alicia Esquevel’s Ex
2    Parte Application for Order Continuing Hearing on Defendant’s Motion for
3    Summary Judgment for 60 Days, the supporting papers and evidence,
4    Defendant’s opposition, and good cause appearing therefor,
5
           IT IS HEREBY ORDERED as follows:
6
           1. Plaintiff Alicia Esquevel’s Ex Parte Application for Order Continuing
7
              Hearing on Defendant’s Motion for Summary Judgment for 60 Days is
8
              GRANTED.
9
10         2. Although the Motion has already been submitted and no hearing is
11            accordingly contemplated at the present time, for purposes of
12            calculating the deadlines for filing opposition and reply papers under
13            E.D. Local Rule 230 a new hearing date of June 11, 2020 is hereby
14            established.
15
        IT IS SO ORDERED.
16
17   Dated: March 26, 2020
18
19
20
21
22
23
24
25
26
27
28



                                             -2-

      ORDER RE: ALICIA ESQUEVEL’S EX PARTE APPLICATION FOR ORDER CONTINUING HEARING
                ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT FOR 60 DAYS
